EXHIBIT 10.9

PROMISSORY NOTE
 


$100,000.00
Dated: May 6, 2013
 
 FOR VALUE RECEIVED, TRISTAR WELLNESS SOLUTIONS, a Nevada corporation
(“Borrower”), promises to pay to the order of James S. Linderman, an individual
(“Lender”), at 307 Springhouse Lane Hockessin DE 19707, or at such other place
or ACH instructions as attached as Lender has herein designated in writing, the
principal sum of One Hundred Thousand Dollars ($100,000), together with any
outstanding interest on the unpaid principal balance at the rate of eighteen
percent (18%) per annum, simple interest in lawful money of the United States of
America, in accordance with the terms of this Promissory Note (the “Note”). Each
month current simple interest of one and one half percent (1.5%) will be paid by
Borrower to Lender as provided herein.


Concurrently with the execution of this Note, Borrower shall issue Lender the
attached Warrants on the terms described. The entire unpaid principal balance of
this Note, together with all accrued and unpaid interest, shall be due and
payable in full on the Due Date of August 6, 2013.


Each of the following events shall constitute an Event of Default under this
Note:


 
(a)
Borrower fails to pay to Lender any installment of principal or interest when
due under this Note;



 
(b)
Borrower becomes insolvent, makes a general assignment for the benefit of its
creditors; or a receiver or trustee shall be appointed over Borrower’s assets;



 
(c)
a proceeding of any nature under the Bankruptcy Code, as amended, or any state
insolvency statute, is commenced by or against Borrower, which proceeding, if
involuntary, is not dismissed within 30 days of its institution;



 
(d)
a writ of attachment or a garnishment is issued or made against any portion of
Borrower’s property, assets or income; or



 
(e)
Borrower fails in any material respect to perform any covenant or agreement made
by it in the Agreement of even date with this Note, between Borrower and Lender.



Upon the occurrence of an Event of Default, Lender, at its option and without
notice to Borrower, may declare the entire unpaid principal balance of this Note
to be immediately due and payable.  Neither Lender’s failure promptly to
exercise its right to declare the outstanding principal hereunder to be
immediately due and payable, nor Lender’s failure to demand strict performance
of any other obligation of Borrower or any other person who may be liable
hereunder, shall constitute a waiver of any such rights, nor a waiver of such
rights in connection with any future default on the part of Borrower or any
other person who may be liable hereunder.  During any period this Note is in
default and after acceleration or maturity, the outstanding principal amount of
this Note shall bear interest at the rate of eleven percent (11%) per annum.
 
 
1

--------------------------------------------------------------------------------

 


In no event whatsoever shall the interest rate and other charges under this Note
exceed the highest rate permissible under any law that a court of competent
jurisdiction shall, in the final determination, deem applicable to this
Note.  If a court determines that Lender has received interest or other charges
in excess of the highest rate applicable, Lender shall promptly, in its sole
discretion, apply such amounts to the principal amount due on this Note or
refund such amount to Borrower and the provisions of the Note will be deemed to
be amended to provide for such permissible rate.


Borrower and all endorsees, sureties and guarantors hereof hereby jointly and
severally waive presentment for payment, demand, notice of non-payment, notice
of protest or protest of this Note and Lender diligence in collection or
bringing suit and do hereby consent to any and all extensions of time, renewals,
waivers or modifications as may be granted by Lender with respect to payment or
any other provisions of this Note, and to the release of any collateral or any
part thereof, with or without substitution.


Borrower’s liability under this Note shall be absolute and unconditional,
without regard to the liability of any other party.  Borrower agrees to pay all
of Lender’s costs incurred in the collection of this Note, including reasonable
attorney’s fees.  This Note has been executed in, and shall be governed by and
construed in accordance with the laws of, the State of Connecticut.

 

   TriStar Wellness Solutions, Inc.


By:[tws_ex10701.jpg]
John Linderman, Chief Executive Officer


LENDER:
 Name: James S. Linderman


Address: 307 Springhouse Lane Hockessin DE 19707


Phone Number: (302) 239-2026


EMAIL: james.s.linderman@gmail.com
Social Security:________________________

 
 
2

--------------------------------------------------------------------------------

 
 
ACH or Wire Payment Instructions:
 
PLAN AGENT WIRE TRANSFER INSTRUCTIONS
 
Name of the Transferee:
Nicholas Lucas Hart Plan Agent ESC
BBK:
U.S. Bank N.A
ABA#:
091000022
BNF:
U.S. Bank Trust N.A.
Bank Account Number:
180121167365
Attn:
Angela Thompson
Bank Tel Number:
206-344-4675



Funds wired in name of TriStar Wellness Solutions
 
 
3

--------------------------------------------------------------------------------

 

